Citation Nr: 0914890	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  02-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury, to include a right ankle disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1962 to 
August 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2000 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Board initially denied the Veteran's claims of service 
connection for residuals of a right foot injury, residuals of 
a neck injury and bilateral hearing loss in an October 2006 
decision.  The Veteran then appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2008 memorandum decision, the Court affirmed the Board's 
October 2008 decision as it pertains to residuals of a neck 
injury and bilateral hearing loss, and set aside and remanded 
the portion of the Board's decision pertaining to residuals 
of a right foot injury.  The issue of entitlement to service 
connection for residuals of a right foot injury is once again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran initially file a claim for service connection for 
a right foot injury.  In its October 2006 decision, the Board 
denied service connection based on there being no competent 
evidence of a current disability of the right foot for which 
service connection may be granted.  However, in an October 
2008 memorandum decision, the Court noted the evidence 
indicates the Veteran suffers from a disability of the right 
ankle, and ordered the Board to provide adequate reasons and 
bases as to why service connection should not be granted for 
this disability.  As such, even though the Veteran has not 
filed a claim for service connection for a right ankle 
disability, pursuant to the Court's October 2008 order, the 
Board must take jurisdiction over this issue.  See Tobler v. 
Derwinski, 2 Vet. App. 8, 11 (1991) (any rulings, 
interpretations or conclusions of law contained in decisions 
of the Court are authoritative and binding and are to be 
considered and followed by the Board unless overturned by 
Court en banc, the United States Court of Appeals for the 
Federal Circuit, or the Supreme Court).

However, because the RO has only previously adjudicated the 
claim of service connection for residuals of a right foot 
injury, the claim of service connection for a right ankle 
disability has not yet been adjudicated on the merits.  As 
such, the RO must be given the opportunity to consider this 
issue in the first instance to ensure no prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1993).

As a final note, the Board observes the Veteran has submitted 
a statement from his private physician noting he currently 
suffers from degenerative joint disease of the right ankle 
secondary to a previous inversion ankle injury.  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease. Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As the Veteran's private physician's 
statement indicates his degenerative joint disease of the 
right ankle may be related to service, the Board finds that a 
VA examination is warranted in the instant case.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any right ankle and/or foot 
disorder.  The claims file, including 
this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should indicate whether the 
Veteran has any current disorder of the 
right ankle and/or foot and provide a 
diagnosis.  The examiner should also 
provide an opinion as to whether it is 
more likely as not (greater than a 50 
percent probability), less likely as 
not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
disorder of the right ankle and/or foot 
is etiologically related to the 
Veteran's active military service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

2.	After completing the above, and any 
other development deemed necessary, 
adjudicate the Veteran's claim of 
entitlement to service connection for 
residuals of a right foot injury, to 
include a right ankle disability, on 
the merits, based on the entirety of 
the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




